I would like to begin by congratulating you, Mr. President, on your assumption of the presidency of the General Assembly at this important juncture in the history of the United Nations. This has indeed been a seminal year. Not only is it one in which we are commemorating the seventieth anniversary of our only universal Organization, it has also been a year when bold actions have been taken for the sake of our people and planet.
I would also like to express my profound appreciation to your predecessor, our brother from Africa, who successfully steered the work of this body for the past year, a period that witnessed some difficult intergovernmental negotiation processes. His contribution to facilitating those processes and advancing the agenda of the United Nations was indeed significant, and we owe him a debt of gratitude for his tireless efforts. I would also like to pay special tribute to the Secretary-General for his dedication and tireless efforts to realize the aims and purposes of the United Nations.
What we have achieved so far this year through difficult negotiations and compromise, by adopting a compact for global partnership within the framework of the Addis Ababa Action Agenda in July, as well as the 2030 Agenda for Sustainable Development (resolution 70/1) at the historic Summit we have just concluded, has made it evident that we are indeed potentially at a watershed moment in the history of the United Nations. We are confident that the same collective resolve will be demonstrated by Member States as we take up the challenge of an equally transformative change in United Nations peace operations.
The political will and commitment that we have demonstrated in adopting the Addis Ababa Action Agenda and the 2030 Agenda give us hope and optimism that we can secure a new globally binding climate agreement in Paris in December under the auspices of the United Nations Framework Convention on Climate Change. In that regard, Mr. President, I would like to assure you of my delegation’s full support in helping you to discharge your heavy responsibilities during this momentous and historic year.
Ethiopia is indeed proud to be one of the founding Members of the United Nations. Although in our hour of need we could not count much on the support of the League of Nations, of which we were also a member, Ethiopia has nonetheless never lost confidence in multilateralism and has remained a staunch supporter of the principle of collective security enshrined in the Charter of the United Nations. It is on the basis of that conviction that Ethiopia has been an active contributor to advancing the principles and purposes of the United Nations, including by deploying its forces as part of the Blue Helmets since the Organization’s early days. It gives us great satisfaction to note that Ethiopia is now the second-largest contributor of troops to United Nations peacekeeping, and I would like to take this opportunity to reaffirm our unwavering commitment to playing an active role in helping to ensure that the United Nations becomes more effective and secures greater legitimacy.
As we mark the seventieth anniversary of our Organization, it is only fitting that we take stock of the achievements and challenges of the past seven decades and draw appropriate lessons from history as we move forward. That the world has made tremendous progress in a wide range of areas by advancing the noble objectives enshrined in the Charter is not in doubt. The Organization has done commendable work to foster international cooperation for development, promote respect for human rights and address humanitarian problems. Nonetheless, what has been achieved so far is a far cry from the Herculean challenges we face today. Nor can we overlook our many failures as an Organization, something that, as has been so ably established by the High-level Independent Panel on Peace Operations, is very apparent in the area of peace and security, as well as with regard to the creation of a level playing field in international economic and trade relations.
Despite all this, however, one thing is self-evident. The United Nations is an Organization that none of us can afford to live without. In spite of its shortcomings, it remains the only universal Organization we have, whether we are big or small, rich or poor, providing us with a unique platform for advancing our common objectives and addressing the myriad problems we collectively face. The challenge that we have to address at this juncture in the history of the Organization is more or less obvious. It has to do with how we can make it relevant and effective as we collectively strive to meet the needs and aspirations of our people in
the twenty-first century. That, I believe, is the main essence of the anniversary celebration aptly captured in the slogan “Strong UN. Better World”. But the United Nations is, after all, an intergovernmental Organization whose strengths and weaknesses cannot be understood independently of the role of its members. It is therefore up to us to empower the Organization to fulfil its promises in a new era.
The United Nations is indeed a creation of the post-1945 world order and the devastating experiences of the Second World War and the Great Depression that preceded it, and that unquestionably inspired the letter and spirit of the Charter. The world has changed tremendously since then, however, and the complex and multifaceted challenges we face today — in particular, obviously, the threat of terrorism and violent extremism, the devastating consequences of climate change and other emerging challenges of our time — are quite different from those that the founders had to deal with in the immediate aftermath of the war. At the same time, not only has the membership of the United Nations changed dramatically over the years, but so have the geopolitical and economic realities of our planet. Today, with rapid globalization and a dramatic revolution in information technology, we are living in a much more interconnected and interdependent world. That is why the United Nations needs the tools necessary to deal with those challenges and realities so that it can better serve the needs of our peoples and nations in a new and completely different era.
The need for reform of the United Nations system has long been recognized, but forging the necessary compromise among the wider membership has not been easy. However, it can be delayed no longer. It is clear that if we do not undertake the necessary reforms, we will not be able to deliver the transformative agenda we have set for ourselves. That is the reason why it is not enough to adopt the next generation of Sustainable Development Goals, whose ambition and transformative aspirations make them truly historic.
It is also vital that the United Nations be made fit for the post-2015 era. A comprehensive reform of the United Nations system, particularly the Security Council, is indeed imperative if we are to reflect current geopolitical realities and make the United Nations more broadly representative, legitimate and effective. In that context, it is only proper that we seize this opportunity to once again echo Africa’s call to be fully represented in all the decision-making organs of the United Nations,
particularly the Security Council, as expressed in the Ezulwini Consensus and the Sirte Declaration.
We in Ethiopia remain fully committed to the purposes and principles of the United Nations. We are very grateful for the support and partnership of the United Nations in our development endeavours. The reason for the remarkable progress that we have made over the past 15 years, including achieving all of the Millennium Development Goals, is to be found in the fact that we have taken charge of our own destiny, devised our own development strategy and mobilized domestic resources for their implementation. But we have also made the best use of the development cooperation we have had with the United Nations and our other partners.
Ethiopia has embarked on an ambitious transformative agenda, with a view to achieving middle-income status by the year 2025. We intend to do so based on carbon-neutral growth through a climate-resilient “green economy” strategy that is fully integrated into our national development plan. The results achieved over the past five years are quite encouraging, and have
inspired us to do even more by implementing a second growth and transformation agenda that we will embark on soon. We therefore look at the possibilities that lie ahead with great optimism, the more so because we also trust that we are all determined to adhere to the commitment we entered into at the Summit concluded yesterday.
It is with that deep sense of optimism that I want to conclude by once again reiterating my country’s commitment to the purposes and principles of the United Nations, as well as to continuing to play an active and constructive role in realizing its noble objectives.